


EXHIBIT 10.6

AMENDMENT TO EMPLYMENT AGREEMENT

     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this " Amendment "), dated as of
December 17, 2009, is made by and between iPRINT TECHNOLOGIES, LLC, a Delaware
limited liability company (" Company ") and CHAD SOLTER (" Employee ").

RECITALS

A. The parties have entered into that certain EMPLOYMENT AGREEMENT, dated as of
October 31, 2008 (the “Employment Agreement”) . B.   The parties desire to amend
the Employment Agreement as set forth below.

     NOW, THEREFORE, in consideration of the foregoing recitals and mutual
covenants and conditions contained herein, the parties agree as follows:

AGREEMENT

     1. Definitions . Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Employment Agreement.

     2. Amendment to Good Reason under Definitions Section (d)(3) . Section
(d)(3) entitled “Good Reason” is hereby amended and modified to read in its
entirety as follows:

     ”Good Reason " shall mean Employee’s voluntary resignation within ninety
(90) days following one or more of the following events occurring without
Employee's consent: (A) a material reduction in his base compensation, with 15%
or more being deemed to be material for this purpose: (B) a material diminution
in his authority, duties or responsibilities, (C) a material relocation of his
principal place of employment, with 50 miles or more from Employee's current
principal place of business being deemed to be material for this purpose; or (D)
a material breach by the Company of any of its obligations under this Agreement
or the occurrence of an Event of Default (as defined in that certain Security
Agreement, dated October 31, 2008, entered into between the Company and AMERICAN
TONERSERV CORP., a Delaware corporation, MTS PARTNERS, INC. (fka iPRINT
TECHNOLOGIES, INC.), a California corporation and other parties, and as
thereafter amended); provided, however, that none of the foregoing events shall
constitute grounds for a termination for Good Reason unless Employee first
provides written notice to the Company describing the applicable event.”

     3. Except as expressly amended hereby, the Employment Agreement shall
remain unchanged. The Employment Agreement, as amended hereby, shall remain in
full force and effect. From and after the date of this Amendment, references to
the

1

--------------------------------------------------------------------------------




Employment Agreement shall be deemed to refer to the Employment Agreement as
amended hereby.

     4. Headings . The titles and subtitles used in this Amendment are used for
convenience only and shall not be considered in construing or interpreting this
Amendment.

     5. No Third Party Beneficiaries . Except as expressly provided herein,
nothing in this Amendment, express or implied, is intended to confer upon any
party other than the parties hereto, or their respective successors and assigns,
any rights, remedies, obligations, or liabilities under or by reason of this
Amendment.

     6. Counterparts and Signature Pages . This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be one and the same
instrument. The exchange of copies of this Amendment and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Amendment as to the parties. Signatures of the parties
transmitted by facsimile or other electronic means shall be deemed to be their
original signatures for all purposes.

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement effective as of the date first set forth above.

EMPLOYEE:  COMPANY:    By: /s/ Chad Solter    iPRINT TECHNOLOGIES, LLC     Chad
Solter    a Delaware limited liability company      By:  AMERICAN TONERSERV
CORP. ,        a Delaware corporation    Its:  Managing Member          By:  /s/
Chuck Mache          Chuck Mache,      Its:  President and CEO 


 

3

--------------------------------------------------------------------------------

